DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Color photographs and color drawings (see figures 2-6) are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Objections
Claim 3 is objected to because of the following informalities:  at line 2, “from reservoir” should be --from a reservoir--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  at last line, “from reservoir” should be --from a reservoir--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  at line 2, “from reservoir” should be --from a reservoir--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 2 and 6, line 3, the recitation of “make up to assembly” is confusing.  It is not readily ascertainable as to what “make up” is.
Claim 4 recites the limitation "the CTU" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, “CTU” is an acronym and should be further defined/spelled out.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kannegaard (US 2017/0254148).
As to claim 5, Kannegaard discloses (see paragraph 0097] coiled tubing unit (CTU) 107 for installing a reinforced thermoplastic pipe (RTP) 121 in a production tube 103a, the unit includes comprising: an injector block supported by an injector head (see end of para [0097], injector system/assembly), used to direct the RTP  with assembly into the production tube,  characterized in that, both ends of the RTP 121 are capable of fitting  connectors with a metal collar, wherein the metal collar maintains shape of the RTP and prevents pressure from escaping the RTP, and a trip tank (see para [0082]) is further connected to the CTU for displacing released liquids and/or gases overflowing from reservoir into the trip tank.  (Note: Applicant does not positively recite the swaged connectors with a metal collar.   Applicant recites “both ends of the RTP fit connectors with a metal collar” which is interpreted as the RTP capable of fitting connectors with a metal collar.)
As to claim 6, Kannegaard while silent to a rod clamp, discloses a hoisting system comprising a hook or similar device for suspending tubulars. As such, a clamp 
	
As to claim 7, Kannegaard discloses (see paragraph [0082]) wherein the trip tank is further connected to the CTU for displacing released liquids and/or gases overflowing from a reservoir into the trip tank 
As to claim 8, Kannegaard discloses (see para [0082])  wherein a blowout preventer (BOP) is provided to cut off the RTP when displacement is detected by the trip tank.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the NPL entitled “The Use of Reinforced Thermoplastic Pipe in Oil and Gas Gathering and Produced Water Pipelines” herein referred to as Conley et al in view of Kannegaard (US 2017/0254148). 
As to claim 1, Conley et al discloses (see abstract, pages 1-7, Figures 1, 2, and 6) a method of installing a reinforced thermoplastic pipe (RTP) in a production tube, the method includes comprising the steps of: preparing a bottom assembly in a production 
Conley et al does not discloses providing a blowout preventer (BOP) to cut off the RTP when displacement is detected by a trip tank.    Kannegaard discloses a BOP and trip tank (see para [0082]).  .  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a BOP suggested by Kannegaard, since doing so provides the expected benefit of monitoring and safely sealing an oil well.
As to claim 2, Kannegaard while silent to a rod clamp, discloses a hoisting system comprising a hook or similar device for suspending tubulars. As such, a clamp would be considered a similar device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a rod clamp as suggested by Kannegaard, since doing so provides the expected benefit of handling and holding tubulars such as RTP.
As to claim 3, Conley et al in view of Kannegaard discloses displacing released liquids and/or gases overflowing from a reservoir into the trip tank
As to claim 4, Conley et al discloses (see figure 2, page 2, “Connections”) the swaged end connector.  Such swage end connector is capable of being connected to the bottom assembly into the CTU for a predetermined top packer setting depth. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL